FILED
                                                                              FEB 27 2013
                                FOR PUBLICATION
                                                                          MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10511

              Plaintiff - Appellee,               D.C. No. 3:10-cr-08026-GMS-1
                                                  District of Arizona,
  v.                                              Prescott

TYMOND J PRESTON,
                                                  ORDER AMENDING OPINION
              Defendant - Appellant.



Before: FARRIS, NOONAN, and BYBEE, Circuit Judges.

The opinion filed on February 5, 2013 is amended as follows:

       On slip Opinion page 26, lines 7–10, remove the following text: [Preston
       failed to move for acquittal at the close of the evidence, so we reverse only
       for plain error. United States v. Delgado, 357 F.3d 1061, 1068 (9th Cir.
       2004).]

       On slip Opinion page 26, line 12, change the following text: [any] to [any]

       On slip Opinion page 26, line 14, change the following text: [Id. (citations
       and emphasis omitted).] to [Jackson v. Virginia, 443 U.S. 307, 319 (1979)
       (emphasis in original); United States v. Atkinson, 990 F.2d 501, 503 (9th Cir.
       1993) (en banc).]

       On slip Opinion page 27, line 1, change the following text: [reasonable] to
       [rational]
On slip Opinion page 27, line 13, change the following text: [reasonable] to
[rational]

On slip Opinion page 27, lines 13–14, change the following text: [Delgado,
357 F.3d at 1068.] to [Jackson, 443 U.S. at 319.]




                                      2